Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been amended; Claim 2 has been cancelled; Claims 3-5 are withdrawn from consideration as non-elected claims, claim 1 remains for examination.
Previous Rejections/Objections
Previous objection of Claims 1 and 3-5 because of the informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/28/2022.
However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/28/2022 and reconsideration, a new ground rejection is added in following.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not modify the concept of “NPR”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In the instant case, it is noted that the provided Poisson’s ratio is from 0.003-0.01 (claim 1 and Fig.5 of the instant application), which is a positive number. There is no data to support the claimed “negative Poisson’s ratio” as recited in the instant claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In the instant case, the term "NPR” in the claim is not correct or accurate since the claimed Poisson’s ratio is from 0.003-0.01 (cl.1), which is a positive number. It is noted that “no obvious necking” (refer to the Applicant’s arguments filed on 1/12/2022 and the cited on-line literature) means still having “necking”. Referring to Fig.5 of the instant application, the name should be amended as “a material with “NPR” effect”. Proper amendment/clarification is necessary. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (WO 03025240 A1, with on-line English translation, thereafter WO’240) in view of Guelton et al (JP 59028561 A, the English translation of Abstract, thereafter JP’561)
WO’240 in view of JP’561 is applied to the instant claim 1 for the same reason as stated in the previous office action dated 10/18/2021.
Regarding the amended features in the instant claim, which does not change the scope of the instant claim.
Response to Arguments
Applicant’s arguments to the art rejection to claim 1 have been considered but they are not persuasive.  Regarding the arguments related to the amended features in the instant claim, the Examiner’s position has stated as above,
The Applicant’s arguments have been summarized as following:
1, the term “NPR” is a special technical term in the art. Its meaning is clear to those skilled in the art. It refers to a specific new steel material, when it is stretched, the material expands laterally within the elastic range, while when it is compressed, the material shrinks laterally. Specifically, for example, the following online literature can also be referred to "Study on the mechanical properties of NPR steel bars and the bonding properties with marine concrete" (refer to the on-line publication).
2, Nomura et al (WO’240) in view of Guelton et al (JP’561) does not specify the claimed “NPR” property (Poisson ratio: 0.003-0.01) as claimed material as recited in the 
In response
Regarding the Applicant’s argument 1, The “NPR” concept is clear: when it is stretched, the material expands laterally within the elastic range, while when it is compressed, the material shrinks laterally. However, it is not proper to apply “NPR” to the instant material since the Poisson ratio is positive number (Fig.5 and claim 1 of the instant application). “No obvious necking” during stretching test does not mean the material can “expending” during stretching test (refer to Fig.3 of the Applicant’s cited the on-line publication-NPL). The Applicant should provide proper data or evidence to show the material in the instant application has “negative Poisson ratio”. Actually, the Applicant’s cited the on-line publication clearly indicates: “NPR steel bar has negative Poisson’s ratio effect, which is manifested in that the Poisson’s ratio decreases significantly, and its Poisson’s ratio is 0.003–0.01” (page 2, left col. 2nd paragraph).
Regarding the argument 2, the Examiner disagrees with the Applicant’s argument since as pointed out in the rejection for the instant claim, Nomura et al (WO’240) in view of Guelton et al (JP’561) not only teaches the similar alloy composition, but also teaches the similar alloy’s properties including YS, TS, and Elongation. The “austenitic steel” disclosed by WO’240 (par.[0006] of WO’240) reads on the “non-magnetic steel” as argued from the definition of “non-magnetic steel”. It is 
Note: NPL: Shao et al: Study on the mechanical properties of NPR steel bars and the bonding properties with marine concrete, Construction and Building Material 316 (2022) 125721 is recorded as a reference only.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734